Citation Nr: 0109882
Decision Date: 04/04/01	Archive Date: 05/21/01

DOCKET NO. 00-05 006       DATE APR 4 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased evaluation for postoperative status
fusion, C5-6-7, for herniated disc, currently rated as 20 percent
disabling.

2. Entitlement to a total disability rating based on individual
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by: Kenneth B. Mason, Attorney

ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

INTRODUCTION

The veteran had active duty from June 1987 to June 1990. This
matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) located in St.
Petersburg, Florida, that denied the veteran's claim for an
increased rating, in excess of 20 percent, for his service-
connected cervical spine disability, as well as his claim for a
total rating based on individual unemployability due to his
service-connected disability.

The Board also directs the RO's attention to the fact that in an
April 2000 rating decision the RO denied the veteran's request to
reopen a claim for service connection for a psychiatric disorder
secondary to the service-connected cervical spine disability on the
basis that the veteran had not submitted a well grounded claim. In
light of the recent elimination of the requirement to submit a well
grounded claim, the veteran has a right to request readjudication
of his claim. Thus, this matter is referred to the RO for
appropriate action. See Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REMAND

On March 7, 2001 the Board received a request from the veteran's
attorney for a hearing to be conducted before a travel section of
the Board. The veteran's attorney has submitted a request for a
hearing before a travel section of the Board.

In view of the foregoing, it is found that this case must be
returned to the RO so that a Travel Board hearing can be scheduled.
Therefore, this case will be REMANDED to the RO for the following:

The RO should schedule a Travel Board hearing for the veteran in
accordance with 38 C.F.R. 19.75 and 20.704(a) (2000) (as amended
effective March 17, 2000 changing the scheduling of travel board
hearing from

- 2 -

the order in which the requests were received to the place of each
case on the Board's docket).

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

THOMAS J. DANNAHER

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 3 -


DOCKET NO.   99-22 216           DATE APR 12 2001

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to an increased rating for a right knee disability,
characterized as degenerative changes of the right knee with
neuroma and status-post reconstructive surgery, currently evaluated
as 30 percent disabling.

2. Entitlement to an increased rating for a left knee disability,
characterized as degenerative changes of the left knee with
probable torn medial meniscus, currently evaluated as 20 percent
disabling.

3. Whether new and material evidence has been submitted sufficient
to reopen a previously denied claim for service connection for
chronic lumbosacral pain, secondary to the service-connected
bilateral knee disability.

4. Entitlement to a total disability rating based on individual
unemployability (TDIU), due to service-connected disabilities.

REPRESENTATION

Appellant represented by: R. Edward Bates, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to June 1986.

This matter arises from a November 1997 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan, which denied the benefits sought. The veteran
filed a timely appeal, and the case has been referred to the Board
of Veterans' Appeals (Board) for resolution.

As a preliminary matter, the Board notes that the issue involving
entitlement, to service connection for chronic lumbosacral pain,
claimed as secondary to the service-connected bilateral knee
disability, was decided by the RO on a direct basis. However, the
Board finds that as a prior, unappealed, decision was rendered,
which subsequently became final, the issue involving chronic
lumbosacral pain is properly decided on a new and material
evidentiary basis, rather than on a direct basis. The Board will
proceed with its review of the issues on appeal at this time.

- 2 -

Further, to the extent that the veteran, through the statement by
his attorney of January 1999, seeks 100 percent schedular
evaluations for all service-connected disabilities, such assertion
is deemed to constitute a notice of disagreement with respect to
the issue of determination of a proper initial rating for a
service-connected psychiatric disorder, currently evaluated as 10
percent disabling. As a timely notice of disagreement has been
received, but no statement of the case has been issued, such issue
will be addressed in the REMAND portion of this decision.

After the case was referred to the Board for resolution, additional
evidence was received from the veteran regarding his bilateral knee
disability. This evidence, consisting of a medical examination
apparently conducted for purposes of establishing entitlement to
continued eligibility of Social Security Administration disability
benefits, shows an overall disability picture with respect to the
veteran's knees to be significantly greater than reflected by the
report of his most recent VA rating examination. Accordingly,
although the veteran has waived his right to have this evidence
considered by the RO, the Board finds that the issues of
entitlement to increased ratings for his bilateral knee
disabilities must also be remanded back to the RO in order that
those disabilities can be re-evaluated in light of the new evidence
reflecting increased severity.

Given that the issues involving determination of a proper initial
rating for a psychiatric disability and for the left and right knee
disabilities are still pending, the Board will defer consideration
of entitlement to TDIU benefits pending resolution of those issues.

FINDINGS OF FACT

1. An unappealed October 1994 rating decision by the RO denied the
veteran's claim for service connection for a low back disorder,
claimed as secondary to his bilateral knee disability.

- 3 -

2. Additional evidence submitted since the RO's October 1994 rating
decision, bears directly and substantially on the issue under
consideration, and is, by itself, or in conjunction with evidence
previously submitted, so significant that it must be considered in
order to fairly decide the merits of the veteran's claim for
service connection.

CONCLUSIONS OF LAW

1. The October 1994 rating decision by the RO, which denied
entitlement to service connection for a low back disorder, claimed
as secondary to the veteran's service-connected bilateral knee
disability, is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
3.104, 3.160(d), 20.302, 20.1103 (2000).

2. The evidence received since the RO's October 1994 rating
decision is new and material, and the veteran's claim for service
connection for a low back disorder, secondary to his service-
connected bilateral knee disability, is reopened. 38 U.S.C.A. 5108,
7105 (West 1991); 38 C.F.R. 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an October 1994 rating decision, the RO denied the veteran's
claim for service connection for a low back disorder, claimed as
secondary to his service-connected bilateral knee disability, on
the basis that the evidence did not show that he had an actual
disability for VA benefits purposes. The veteran was informed of
his appellate rights, and did not appeal that decision. The October
1994 rating decision subsequently became final. As such, the
veteran's claim may only be reopened if new and material evidence
is submitted. See 38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R.
3.156(a) (2000).

In February 1997, the veteran filed a claim for service connection
for his low back disorder which he contended was secondary to his
service-connected bilateral knee

- 4 -

disability. By a February 1997 rating decision, his claim was
denied as not well grounded. The veteran then filed a timely appeal
with respect to that issue. However, throughout the course of his
appeal, the RO failed to address whether new and material evidence
had been submitted to reopen the previously denied claim.

The Board finds that notwithstanding the RO's adjudication of the
veteran's claim on a direct basis, a new and material analysis is
necessary because the preliminary question of whether a previously
denied claim should be reopened is a jurisdictional matter that
must be addressed before the Board may consider the underlying
claim on the merits. See Barnett v. Brown, 8 Vet. App. 1, 4 (1995),
aff'd Barnett v. Brown 83 F.3d 130 (Fed. Cir. 1996). Further, in
Ashford v. Brown, 10 Vet. App. 120 (1997), the United States Court
of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 11, 1999) (hereinafter the
"Court"), held that, "[n]otwithstanding the nomenclature and varied
etiology attributed to his disability, [the veteran's] 'lung
condition,' by any name, remains the same." Ashford v. Brown, 10
Vet. App. at 123; see also Shroeder v. West, 212 F.3d 1265 (Fed.
Cir. 2000).

In the present case, the veteran still maintains that he suffers
from a low back disorder as a direct result of his service-
connected bilateral knee disability. Therefore, his claim "remains
the same." Thus, it must first be determined if the veteran has
submitted new and material evidence sufficient to reopen his claim
for service connection. In light of the Board's decision set forth
below, the veteran is not prejudiced by the outcome of that
decision, and it is therefore not necessary to remand the case back
to the RO in order to properly consider whether new alii material
evidence to reopen the previously denied claim has been submitted.

Currently, in deciding claims to reopen, it must be determined
whether the claimant has presented "new and material" evidence
under the provisions of 38 C.F.R. 3.156(a) (2000) to reopen the
prior claim. See Elkins v. West, 12 Vet. App. 209 (1999) (en banc);
see also 38 U.S.C.A. 5108 (West 1991); Hodge v. West, 155 F.3d
1356, 1369-60 (Fed. Cir. 1998); 38 C.F.R. 3.156(a) (new and
material

- 5 -

evidence is "evidence not previously submitted to agency decision
makers which bears directly and substantially on the specific
matter under consideration, which is neither cumulative nor
redundant, and which, by itself, or in connection with evidence
previously submitted, is so significant that it must be considered
in order to fairly decide the merits of the claim.").

Prior to November 9, 2000, a second step required that if the
evidence presented was found to be new and material, the claim must
be reopened and a determination made if the claim was well
grounded. However, on November 9, 2000, the President signed into
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which eliminated the concept of
a well-grounded claim. The new law did not, however, eliminate the
requirement for a claimant to submit new and material evidence in
order for a previously denied claim to be reopened. Accordingly, if
new and material evidence has been found to have been submitted,
the claim is reopened and adjudicated on the merits, taking into
account the VA's redefined obligations with respect to the duty to
assist the veteran in developing evidence. The VA must ensure that
all other due process requirements have been met.

Service connection means that the facts, shown by the evidence,
establish that a particular injury or disease resulting in
disability was incurred in the line of duty in the active military
service or, if pre-existing such service, was aggravated during
service. See generally 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303(a) (2000). In addition, service connection may be
granted for a disability shown to be proximately due to or the
result of a service-connected disability. See 38 C.F.R. 3.310(a)
(2000). This regulation has been interpreted by the Court to allow
service connection for a disorder which is either caused or
aggravated by a service-connected disorder. See generally Allen v.
Brown, 7 Vet. App. 439 (1995). Service connection may also be
granted for any disease or disorder diagnosed after discharge, when
all the evidence, including that pertinent to service, establishes
that the disease was incurred in service. See 38 C.F.R. 3.303(d)
(2000).

- 6 -

In reaching its October 1994 rating decision, the RO determined
that the evidence did not show that the veteran actually suffered
from any disability involving his lower back for VA benefits
purposes. Accordingly, his claim for service connection for a low
back disorder was denied as not well grounded under the standard
then extant. The evidence considered by the RO in reaching its
October 1994 rating decision consisted of the veteran's service
medical records, post-service VA and clinical treatment records,
and the report of two VA rating examinations.

The veteran's service medical records showed that in June 1981, the
veteran had complained of soreness in his lumbar spine. The veteran
was noted to complain of experiencing loss of range of motion at
night, and was shown to have moderate muscle spasm. He was
diagnosed at that time with lumbar strain. The service medical
records failed to disclose any further complaints relating to the
veteran's low back after June 1981. The veteran did not injure his
right knee until 1982 or 1983, well after he complained of low back
pain. As noted, he was discharged from service in 1986. There was
no evidence to suggest the etiology of the veteran's diagnosed
lumbar strain, and there was no evidence to suggest that the
veteran's low back complaints constituted a chronic disorder at
that time.

Post-service VA and private clinical treatment records dating from
December 1988 through May 1994 showed that the veteran was seen for
complaints involving his left and right knees. However, he was not
shown to have complained of experiencing any sort of problems with
respect to his low back during that period. None of the clinical
treatment records contained any mention of any problems associated
with the veteran's back. Likewise, the report of an April 1991 VA
rating examination did not disclose any complaints or findings
relating to the veteran's low back.

The report of a May 1994 VA rating examination showed that the
veteran complained of low back, and bilateral hip and knee pain. On
examination, he was found to be obese and walked with an abnormal
gait. At that time, he was noted to use crutches to walk. The
veteran was shown to experience low back pain on the right on 52
degrees of flexion, and had mid-point tenderness at L4-5. No edema
or

- 7 -

spasm were indicated. His range of motion was from 52 degrees of
flexion and 28 degrees of extension with pain. There was no
tenderness to the sacroiliac joints, and no scoliosis. There was
normal lumbar lordosis. Pain and discomfort was noted on all
motion. The examiner concluded with a relevant diagnosis of chronic
low back pain, probably secondary to bilateral knee pain and
degenerative joist disease of the knees; rule out degenerative
joint disease of the lumbar spine. X-ray results were pending at
that time. The examiner offered that he believed that the veteran's
degenerative joint disease in the right knee had incurred increased
stress to the left knee, both hips, and the lower back in a
compensatory manner, due to the veteran's attempts to ambulate with
crutches. X-rays of the lumbar spine were normal, but the examiner
did not appear to have offered any follow-up diagnosis based on the
X-ray results.

In February 1997, the veteran attempted to reopen his claim for
service connection for a low back disorder, secondary to his
service-connected bilateral knee disability. In support of his
claim to reopen, the veteran submitted private, VA, and Social
Security Administration (SSA) clinical treatment records; multiple
personal statements made in support of his claim, and statements by
his treating osteopath. In addition, the veteran presented
testimony at a personal hearing before a Hearing Officer at the RO,
and underwent several VA rating examinations.

Clinical treatment records dating from December 1988 through
January 1999 show that the veteran was seen for complaints of low
back pain beginning in 1994. In March 1994, a VA prescription for
crutches includes a notation of "degen back d2." VA X-ray results
dated in October 1996 showed marginal lipping of the lower thoracic
and upper part of the lumbar vertebrae, with a suggestion of a
Schmorl's node or early changes of an osteophyte involving L-3.
However, alignment and intervertebral disc spaces were well
maintained. The sacroiliac joints were normal. The examiner
concluded with an impression of minimal degenerative changes in L-
3.

A November 1996 treatment record indicates that the veteran had
experienced problems with low back pain, and that an MRI was
scheduled. The November 1996

- 8 -

MRI report shows that there was a focal disc protrusion at L4-5 in
the left neural foramen which did not appear to be large enough to
significantly efface the corresponding nerve roots. There was no
significant disc herniation nor stenosis at that level. Mild
bilateral facet hypertrophic changes were present, with some
encroachment upon the lateral recesses. However, no significant
stenosis was demonstrated. The examiner concluded with his
impression that there was a left-sided foraminal disc protrusion at
L4-5 which did not appear to be large enough to cause significant
pathology at that time.

The veteran underwent a VA rating examination in September 1997. At
that time, he complained of experiencing chronic low back pain of
three years' duration. The examiner stated that based on his
examination of the veteran, there was no objective basis for the
veteran's low back complaints. The veteran was observed to use
crutches and demonstrated an abnormal gait. X-rays were normal. He
was shown to have limited range of motion with complaints of pain.
The examiner noted that the veteran had a prior history of a fall
in which he landed on his back, resulting in a herniated disc at
L4-5. However, he did not indicate when this alleged fall occurred.
The examiner stated that the veteran's low back pain complaints
were most likely the result of his use of crutches and abnormal
gait. The examiner indicated that arthritic changes in the
veteran's knees were not sufficient to require the use of crutches,
and that in the examiner's opinion, the veteran's knee pathology
did not cause his back complaints.

At his March 1998 RO hearing, the veteran testified that he
experienced problems with low back pain. He also indicated that he
was unimpressed with the treatment he received from the VA. A March
1998 statement received from the veteran's osteopath, M.D.A, DO,
indicates that Dr. M.D.A. had treated the veteran for his bilateral
knee problems, but that he had not "significantly evaluated his
back."

The veteran underwent an additional VA rating examination in April
1998. The report of that examination shows that the veteran
continued to complain of experiencing low back pain, and on
examination, the veteran was noted to have limitation of motion
with complaints of pain. X-rays of the lumbar spine were

- 9 -

essentially normal with satisfactory alignment and good disc space.
The examiner concluded with a diagnosis of chronic lumbar strain
without evidence of disc pathology or nerve root irritation.

Additional evidence received from the veteran in March 2001,
consisting of SSA and private clinical treatment records, show that
the veteran reported experiencing a "slip and fall" accident in
October 1996, in which he injured his back. He stated to the
treating physician that he had been advised that he had sustained
an L4-5 disc herniation due to the fall. The treating physician
noted that the veteran required the use of crutches in order to be
able to ambulate.

The Board observes that compared with the evidence previously
submitted, the newly submitted evidence clearly shows that the
veteran suffers from a low back disorder, variously diagnosed as a
chronic low back strain or as a focal disc protrusion at L4-5. As
noted, by the October 1994 rating decision, the RO denied the
veteran's claim as not well grounded on the basis that he was not
shown to have a present disability for VA benefits purposes, and
because pain, in and of itself, was not considered to be a
disability. The subsequent treatment records, consisting of the
October 1996 X-ray showing degenerative changes at L-3, the
November 1996 MRI report showing a focal disc protrusion, or the VA
rating examination of April 1998 showing a diagnosis of chronic
lumbar strain all indicate the presence of a current disability.
The Board has evaluated that evidence and finds, therefore, that
"new and material" evidence with respect to the veteran's claim to
reopen has been submitted.

While it is not clear whether the newly submitted evidence is
sufficient to establish a nexus between the veteran's variously
diagnosed low back disorder and his bilateral knee disability, it
is neither cumulative nor duplicative of evidence previously
submitted. This is because the newly submitted evidence establishes
that the veteran suffers from a present low back disability. The
previously submitted evidence did not show a current disability for
VA benefits purposes. Therefore, the Board finds that the newly
submitted evidence bears directly and substantially on the matter
under consideration, and is so significant that it must be
considered in

- 10 -

order to fully and fairly decide the merits of the veteran's
appeal. Accordingly, to the extent that the veteran's claim for
service connection for a low back disorder, secondary to his
service-connected bilateral knee disability, has been reopened, his
appeal is granted, to that extent only. However, the evidence
presented thus far does not warrant a grant of service connection
for a low back disorder, claimed as secondary to the service-
connected bilateral knee disability. The Board finds that in light
of the VCAA 2000, further development of the case is necessary.
Such additional development will be discussed in the REMAND portion
of this decision.

ORDER

New and material evidence sufficient to reopen the veteran's claim
for service connection has been submitted, and the veteran's appeal
is granted to that extent only.

REMAND

I. Service Connection Low Back Disorder

As noted, the President signed into law the VCAA 2000 on November
9, 2001). Because the veteran's claim for service connection has
been reopened, and because of the changes in the law brought about
by the VCAA, a remand in this case is required for compliance with
the notice and duty to assist provisions contained in the new law.
See VCAA 2000, Pub. L. No. 106-475, 3-4, Stat. 2096, 2096-99 (2000)
(to be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and
5107). In addition, because whether the RO has not considered
whether any additional notification or development action is
required under the VCAA, it would be potentially prejudicial to the
veteran if the Board were to proceed to issue a decision on the
merits of the case at this time. See Bernard v. Brown, 4 Vet. App.
3 84 (1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed.
Reg. 49,747

- 11 -

(1992)). See also Holliday v. Principi, No. 99-1788 (U.S. Vet. App.
February 22, 2001).

The Board notes that in view of conflicting diagnoses pertaining to
the veteran's low back complaints, he should be scheduled to
undergo a rating examination to determine the nature and etiology
of any diagnosed back disorder. In that regard, the Board notes
that the veteran's complaints of low back pain have been attributed
to his use of crutches and abnormal gait, but at the time such
diagnosis was rendered, no actual low back disorder, other than
pain, was noted. However, the veteran has been variously diagnosed
with chronic low back strain, a protruding disc at L4-5, and with
degenerative changes at L-3. While at least some of these diagnosed
disorders have been attributed to an alleged fall the veteran
sustained after service, it is unclear as to whether or how any
such disorders were incurred as the result of the service-connected
bilateral knee disability. Accordingly, the Board finds that in
order to reconcile these various and disparate findings, an
additional VA rating examination is necessary.

11. Increased Ratings

The veteran presently contends that his bilateral knee disability
is more severe: than currently reflected by the respective 30 and
20 percent evaluations now in effect. In such cases, the VA has a
duty to assist the veteran in developing facts which axe pertinent
to those claims. See generally Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (2000).

Historically, service connection for what was characterized as
degenerative joint disease of the right knee associated with
neuroma of the infrapatellar branch of the saphenous nerve (right
knee disability) was granted by a September 1986 rating decision.
An initial 10 percent evaluation was assigned, effective from June
28, 1986. The veteran was subsequently found to have degenerative
joint disease in his right knee, and by an April 1993 rating
decision, he was assigned an increased 30 percent evaluation,
effective from April 1, 1992. In addition, by that rating decision,
the veteran was noted to have undergone reconstructive surgery on
his

- 12 -

right knee, and was assigned a temporary 100 percent evaluation
under the provisions of 38 C.F.R. 4.29, from February 28, 1992 to
April 1, 1992.

Service connection for the veteran's left knee disability,
secondary to the service-connected right knee disability, was
granted by an April 1993 rating decision. A 20 percent evaluation
was assigned, effective from June 26, 1992. At that time, the
veteran's disability was characterized as degenerative joint
disease of the left knee with probable torn medial meniscus and
degenerative changes. The 20 percent evaluation has remained in
effect until the present time.

In February 1997, the veteran filed a claim for an increased rating
for his right and left knee disabilities. The veteran's claim was
denied by a November 1997 rating decision. This appeal followed.

Private, VA, and Social Security Administration (SSA) clinical
treatment records dating from June 1993 through January 1999 show
that the veteran was seen during that period for complaints of
severe pain in his right and left knees. A treatment note dated in
June 1993 indicated that the veteran needed a knee replacement at
that time, although the record failed to indicate which knee
required a replacement. He was noted to have mild degenerative
joint disease in the right knee, and a range of motion from 0 to
130 degrees. Laxity was not indicated. An MRI report of November
1996 showed that the veteran had a partial tear of the posterior
horn of the medial meniscus in the left knee. In November 1997, the
veteran was shown to have range of motion from 0 to 120 degrees in
his right knee. Instability was not found.

The veteran underwent a VA rating examination in May 1994. At that
time, he complained of chronic pain in his right and left knees,
and was noted to walk with an abnormal gait with crutches. On
examination, his range of motion in the right knee was found to be
from 0 degrees of extension to 88 degrees of flexion. In the left
knee, he was shown to have from 0 degrees of extension to 92
degrees of flexion. He was also noted to wear a "Generation II"
brace on his right knee, The veteran was shown to have 1+ drawer
laxity, and 1+ varus and valgus, with bilateral

- 13 -

crepitus. However, the examiner did not indicate whether either
recurrent subluxation or lateral instability were present, and the
veteran's X-ray results showed osteoarthritis in the right knee,
but did not show any abnormalities in the left knee.

The report of a September 1997 rating examination shows that the
veteran did not have any apparent deformities in either knee. Mild
crepitation on movement was noted in the right knee, and he had
tenderness on patellar compression. The ligaments were
characterized as stable. Range of motion in the right knee was from
0 to 120 degrees, and from 0 to 135 degrees on the left. The
examiner concluded with a diagnosis of degenerative arthritis of
the knees, on the right greater than the left. The examiner further
noted that the veteran used crutches, but stated that in his
opinion, the veteran's knee pathology was not of such severity as
to necessitate the use of crutches.

The veteran underwent his most recent VA rating examination in
April 1998. The report of that examination shows that the veteran
gave the impression that he was in pain with a tendency to lose his
balance. He was able, however, to walk in the room without the use
of his knee brace or crutches. The veteran did not make any
reference to a wheelchair. On examination of the right knee, the
veteran was shown to have minimal effusion with swelling, but there
was no deformity indicated. The veteran complained of pain on
palpation of the patella. Active and passive ranges of motion were
from 0 to 120 degrees, and mediolateral stability was maintained.
Anteroposterior stability was also normal, and the Lachman test was
normal. X-rays showed mild degenerative changes on the right side.
The examiner concluded with a diagnosis of mild degenerative
arthritis of the right knee with stability, and without evidence of
ligamentous damage.

With respect to the veteran's left knee, no effusion, crepitus, or
swelling were found. Mediolateral and anteroposterior stability
were maintained. Muscle tone was characterized as "good," and the
veteran's range of motion in his left knee was from 0 to 135
degrees. X-ray results of the left knee were normal. However, the
examiner offered that MRI studies of the left knee suggested a
partial tear of the

- 14 -

medial meniscus. The examiner continued to state that both the
veteran's right and left knees were stable and that he had adequate
muscle control. He also stated that the veteran should be able to
work in an 'average capacity.'

In March 2001, after the case had been referred to the Board,
additional medical evidence was received. The newly received
evidence consists of an examination report, apparently conducted
for SSA benefits purposes in January 2001. According to the
examining physician, the veteran was shown to have marked
limitation of motion in both knees with crepitus. In his right
knee, his range of motion was from 5 degrees of extension to 40
degrees of flexion. In his left knee, his range of motion was from
5 degrees of extension to 90 degrees.

The Board observes that with respect to both knees, such limitation
of motion shows a much greater overall disability picture than
reflected by the most recent VA rating examination of April 1998.
Therefore, the Board finds that in order to afford the veteran all
due process, he must be scheduled to undergo an additional VA
rating examination to assess the extent of his overall functional
impairment. The veteran's claims for entitlement to increased
ratings for his bilateral knee disability should then be
readjudicated by the RO. In readjudicating the veteran's claim, the
RO should consider rating his bilateral knee under the diagnostic
criteria which most accurately reflect the nature of his
disability, and should also take into consideration opinions set
forth by the VA General Counsel at VAOPGPREC 23-97 and VAOPGPREC 9-
98.

III. Increased Initial Rating

By a November 1997 rating decision, service connection for
residuals of a depressive disorder, secondary to the service-
connected bilateral knee disability was granted. An initial 10
percent evaluation was granted, effective from February 28, 1997.
In December 1997, through his attorney, the veteran submitted a
notice of disagreement with respect to the RO's November 1997
rating decision. In that notice of disagreement, the veteran
asserted that he disagreed with every aspect of the RO's November
1997 rating decision which did not grant the maximum benefit

- 15 -

sought. The Board observes that as a 100 percent evaluation is the
maximum rating which can be assigned for a psychiatric disorder,
the initially assigned 10 percent evaluation did not constitute a
grant of the full benefit sought. See AB v. Brown, 6 Vet. App. 35
(1993).

From a review of the record, it does not appear that the RO has yet
issued a statement of the case (SOC) with respect to the issue of
determination of a proper initial rating for the veteran's
psychiatric disorder. The Board observes that in a statement
received in October 1999, the veteran indicated that he waived
issuance of any additional supplemental statements of the case.
However, the Board notes that the veteran does not have the right
or authority to waive a jurisdictional requirement. Without an SOC
addressing an issue to which the veteran has expressed
disagreement, there can be no appeal. The veteran is deemed to have
filed a timely notice of disagreement, and he is entitled to
receive an SOC. See 38 C.F.R. 19.26 (2000). Because the RO has not
yet issued an SOC, there exists a procedural defect which now
requires a remand. See Manlincon v. West, 12 Exclude. App. 238,
240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); see also
38 C.F.R. 19.9 (2000) (stipulating that, if a correlation of a
procedural defeat is essential to a proper appellate decision, the
Board shall remand the case to the agency of original jurisdiction,
and specify the action to be undertaken.) (emphasis added). This
issue must therefore be referred back to the RO for appropriate
development as indicated above.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and request that he identify
any and all health care providers who have rendered treatment for
his low back disorder, and his left and right ankle disabilities
dated since the time of the last request for such documentation.
After obtaining any necessary authorization, any identified
treatment records not presently associated with the claims file
should be obtained. If no additional records have been

- 16 -

identified, or are otherwise unavailable, the RO should so
indicate.

2. The veteran should be scheduled to undergo VA orthopedic
examinations, conducted by the appropriate specialists, to first
determine the nature, severity, and etiology of any diagnosed low
back disorder, and to determine the nature and severity of his
currently service-connected left and right knee disabilities. All
necessary studies and/or tests should be conducted. The veteran's
claims file, including all newly associated evidence, should be
made available to the examiner for review in advance of the
scheduled examination(s).

With respect to the veteran's low back, the examiner should review
the relevant evidence contained in the veteran's claims file, and
after a thorough examination of the veteran's low back, identify
any low back disorders found to be present. If no low back
disorders are found, the examiner should so indicate. The examiner
is requested to offer an opinion as to the etiology of any
diagnosed low back disorder, and to indicate whether it is at least
as likely as not that any diagnosed low back disorder was incurred
as a result of the veteran's service-connected bilateral knee
disability.

With respect to the veteran's service-connected bilateral knee
disability, the examiner is requested to review all records,
particularly the previous VA rating examination reports, reports
received from private health care providers, and the report of the
most recent SSA physical examination, and after a thorough clinical
examination, indicate the nature of and the degree to

- 17 -

which the veteran currently experiences functional impairment
resulting from his bilateral knee disabilities. In that regard, the
examiner should review the applicable rating criteria pertaining to
knee disorders, if necessary, and address those criteria in the
examination report.

Any medical opinions offered should be reconciled with all other
medical opinions of record, particularly in view of the disparate
diagnoses involving the veteran's low back and the varying levels
of functional impairment pertaining to his knees as reflected
throughout the clinical treatment records and examination reports.
Complete rationales for all opinions expressed should be included
in the typewritten examination report.

3. The RO is requested to issue an SOC with respect to the issue of
determination of a proper initial rating for the veteran's
psychiatric disorder. The veteran and his attorney should be
clearly advised of the need to file a substantive appeal if the
veteran wishes to pursue an appeal of that issue.

4. The RO should review the claims file, and ensure that all notice
and duty to assist requirements are met, as set forth in the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000).

5. Upon completion of the foregoing, the RO should adjudicate the
issues of entitlement to increased ratings for the veteran's left
and right knee disabilities and for entitlement to service
connection for a low back disorder, claimed as secondary to the
service-connected

- 18 -

bilateral knee disability, on the basis of all the available
evidence and the applicable law. In adjudicating these issues, the
veteran's bilateral knee disability should be evaluated under the
appropriate criteria which most accurately reflect the actual
nature of his knee disabilities, and should also give appropriate
consideration to VA General Counsel opinions set forth at VAOPGPREC
23-97 and VAOPGPREC 9-98. If the benefits sought are not granted,
the veteran and his attorney should be provided with a supplemental
statement of the case and be afforded an opportunity to respond
before the case is returned to the Board for further review.

The purpose of this REMAND is to afford the veteran due process of
law and to provide for additional development of the evidence, and
to comply with the holding of the Court in Manlincon, supra. The
Board does not intimate any opinion as to the merits of the case,
either favorable or unfavorable, at this time. The veteran is free
to submit any additional evidence he desires to have considered in
connection with the present appeal. See Kutscherousky v. West, 12
Vet. App. 369 (1999). No further action is required of the veteran
until he is notified.

WARREN W. RICE, JR.

Member, Board of Veterans' Appeals

- 19 -



